Title: To George Washington from Major General Philip Schuyler, 25 June 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Saratoga [N.Y.] June 25h 1777.

I had the Honor to receive your Excellency’s Favor of the 16h Instant at Tyonderoga on Sunday the 24th—It gives me infinite pleasure to learn that your Force is become so respectable as to afford you a prospect of making an Impression on the Enemy’s Lines. I wish, I could say that our’s was such as to create a reasonable Hope that we should be able to maintain both Sides of the Lake at Tyonderoga in Case of a serious Attack—The inclosed Letter and papers to Congress will advise your Excellency of the State of Affairs in this Department—Since writing my Letter to Congress, I have received one from General St Clair, Copy whereof I do myself the Honor to inclose—If the Enemy’s Object is not to attack Tyonderoga, I suspect this Movement is intended to cover an Attempt on New Hampshire, the Mohawk River, or to cut off the Communication between Fort George and Fort Edward, or perhaps all three, the more to distract us & devide our Force by drawing our Attention to so many different quarters—I wish the Reinforcement the General officers at Tyonderoga advised me to apply for to your Excellency may be sent the soonest possible—The Garrison of Fort George is much too weak and I have not a Man to send there or to make any Opposition in Tryon County.
I shall raise the Troop of Horse your Excellency recommends—That Business would have been considerably advanced if I had received the

orders of Congress, agreeable to your Excellency’s Advice.
Be pleased to forward to Congress a Copy of General St Clair’s Letter. I am Dr Sir with unfeigned Esteem and Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

